Citation Nr: 0934828	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

This case was previously remanded by the Board in March 2007 
for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Social Security Records

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5103A, 
5106 (West 2002); 38 C.F.R. §§ 3.159(c) (2008).  The duty to 
assist includes obtaining records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(1), (2).  This 
includes relevant Social Security Administration (SSA) 
records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).

During a June 2009 VA examination, the Veteran reported 
qualifying for Social Security disability payments.  These 
SSA records have not been associated with the claims file.  
SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the Veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where SSA disability benefits have been 
granted, a remand to obtain SSA records is required.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(stating that "the possibility that the SSA records could 
contain relevant evidence . . . cannot be foreclosed absent a 
review of those records.").  Thus, the Board finds that a 
remand for all medical records held by SSA is necessary.  The 
RO should continue their efforts to obtain these records 
unless it is reasonably certain that they do not exist or 
that further efforts would be futile.

RO Consideration

Pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction (AOJ) for 
review, unless this procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefit to which the evidence relates may be fully 
allowed on appeal without such referral.  See 38 C.F.R. 
§ 20.1304(c).  Such a waiver must be in writing, or, if a 
hearing on appeal is conducted, the waiver must be formally 
and clearly entered on the record orally at the time of the 
hearing.  Id.

As noted above, the Veteran underwent a VA examination in 
June 2009.  The RO issued a supplemental statement of the 
case (SSOC) in August 2009.  However, the SSOC did not 
reference the June 2009 VA examination as evidence, and there 
is no indication that the examination was reviewed by the RO 
at the time the SSOC was issued.  Under 38 C.F.R. § 19.31, a 
SSOC must be furnished to a veteran when additional pertinent 
evidence is received after a Statement of the Case (SOC) or 
the most recent SSOC has been issued.  See also 38 U.S.C.A. § 
7105 (West 1991).  After issuance of the August 2009 SSOC, 
the Board received a copy of the VA Compensation and Pension 
examination conducted at the Salt Lake City VA Medical Center 
(VAMC) in which a diagnosis of PTSD was made; no claims 
folder review was conducted.  In an August 2009 Informal 
Hearing Presentation, the Veteran's representative noted the 
procedural history described above and stated that if the 
benefits sought were not granted, they, on behalf of the 
Veteran, "will decline to waive RO consideration."  

As the requirements set forth above have not been satisfied, 
a remand is required in order to ensure due process to the 
Veteran.  Accordingly, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should request, from the 
SSA, all records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that claim.  
If the search for such records has 
negative results, the RO/AMC should notify 
the Veteran and place a statement to that 
effect in the Veteran's claims file.

2.  The RO/AMC should review the record, 
to include all evidence received since the 
Board's March 2007 remand of this case, 
and in particular the June 2009 VA 
examination report and any SSA records 
associated with the claims file as outline 
above, and readjudicate the claim.  If the 
benefits sought remain denied, the 
appellant and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



